Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into by and between OSCAR
GERMAN (“Former Employee”) and SEAHAWK DRILLING, INC., a Delaware corporation,
and its affiliated companies, corporations, partnerships, business associations
and subsidiaries (collectively, the “Company”). Former Employee and the Company
are sometimes referred to herein as a “Party” and collectively as the “Parties.”

WHEREAS, Former Employee was employed by the Company under a contract titled the
Amended and Restated Employment/Non-Competition/Confidentiality Agreement, dated
on or about August 26, 2009 (the “Employment Agreement”), and said Employment
Agreement and employment terminated on January 29, 2010 (“Separation Date”);

WHEREAS, the Parties now desire to enter into this Agreement for the purpose of
resolving any and all differences, which each of the Parties now or in the
future may have with respect to the Company’s prior employment of Former
Employee, and to settle and resolve forever any and all alleged claims arising
out of Former Employee’s employment with the Company or his separation from the
Company;

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration set forth in this Agreement, the receipt
of which is acknowledged, Former Employee and Company agree as follows:

1. Separation from Employment. Former Employee and Company acknowledge that
Former Employee’s Employment Agreement and his employment with the Company
terminated effective on the Separation Date. Effective as of the Separation
Date, Former Employee has resigned from his various officer or other positions
with the Company and its respective affiliates. After the date hereof, Former
Employee will execute and deliver such further written evidence of such
resignations as Company may reasonably request.

2. Separation Agreement.

A. Compensation. In consideration of the promises and covenants contained in
this Agreement, Company agrees to pay to Former Employee (or for his benefit) a
fee (“Separation Fee”) as follows:

 

  i.

Three hundred thousand dollars ($300,000), reflecting one years’ base salary and
the 50% cash component of the calendar year 2009 target bonus.

 

  ii.

In accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, or any successor law (“COBRA”), Former Employee, his spouse and his
dependents who were covered under the Company’s welfare plans immediately prior
to the Separation Date shall be eligible to participate in and may elect to
receive continued coverage under the Company’s welfare plan in which he or they
were enrolled as of such date, in accord with the terms and conditions of such
plan, as may be modified from time to time; provided, however, that if such
coverage is elected, the Company shall pay on behalf of the



--------------------------------------------------------------------------------

  Former Employee (or his spouse or dependents if Former Employee should die
within 12 months following his Separation Date) the required COBRA premiums for
the initial 12-month COBRA coverage period.

The Company’s obligation under this Section 2.A.ii to pay or provide health
insurance coverage to Former Employee, Former Employee’s spouse and Former
Employee’s dependents shall be reduced when and to the extent any such benefits
are paid or provided to Former Employee by another employer; provided, however,
that Former Employee shall have all rights, if any, afforded to retirees to
convert group life insurance coverage to the individual life insurance coverage
as, to the extent of, and whenever his group life insurance coverage under this
Section is reduced or expires.

 

  iii.

Former Employee shall continue his ownership rights in 9906 shares of restricted
stock units that are scheduled to vest on January 30, 2010. All equity awards
(including restricted stock units) that are outstanding after January 31, 2010,
to the extent not vested as of such date, are hereby forfeited. Any option
award, to the extent vested as of the Separation Date, shall be exercisable
until March 30, 2010, and thereafter, to the extent not exercised, is forfeited.

Former Employee understands and agrees that, as a result of his separation, he
shall not be awarded any equity awards or unpaid bonuses that may otherwise have
been awarded to the Former Employee by the Company in 2009 or 2010 (or any other
future date).

 

  iv.

Former Employee understands and agrees that any distributions due him under the
Seahawk Drilling, Inc. 401(k) Plan will be paid according to its terms and
conditions.

The cash payment of the Separation Fee will be paid in two lump sum payments:
One hundred fifty thousand dollars ($150,000) on the first available payroll
processing period following the Effective Date and, to the extent Former
Employee has not breached this Agreement, one hundred fifty thousand dollars
($150,000) on the first business day following the six-month anniversary of the
Effective Date. The dollar amounts specified above will be paid less any and all
withholdings as required by applicable federal and state laws. After payment of
Former Employee’s regular earned wages for the period up through the Separation
Date and payment of unused accrued vacation (13.33 hours), Former Employee
acknowledges and agrees that Former Employee has been paid all amounts owed to
him with respect to his employment at Company other than the amounts agreed to
be paid under this Agreement. Former Employee acknowledges that, but for the
mutual agreements and promises contained in this Agreement, the Separation Fee
is not a disbursement to which he is otherwise entitled. Former Employee further
acknowledges that Company’s agreement to pay the Separation Fee under this
Agreement is contingent upon the following: (i) Former Employee must sign this
Agreement; and (ii) Former Employee must comply with all provisions of this
Agreement, and all of his agreements with the Company.

In his discussions with the Company since January 18, 2010, Former Employee
represents that he has made disclosure of all material information that could
reasonably be expected to result in

 

2



--------------------------------------------------------------------------------

liability to the Company concerning the human resources organization,
performance of his job duties, and his actions at or directly or indirectly
relating to the Company. Company shall have the right to the full repayment or
recovery of the Separation Fee in the event Former Employee has made one or more
material misrepresentations or omissions of such information. However, Company
shall not have the right to recover any payments or other consideration from
Former Employee on the basis of information that Company knew or should have
known (except through Former Employee), as of the execution of this Agreement.

B. Notification of Alternative Benefits. Former Employee hereby agrees to
immediately notify the Senior Vice President, General Counsel, Chief Compliance
Officer and Secretary of the Company upon becoming employed by another employer
that pays or provides Former Employee, Former Employee’s spouse and Former
Employee’s dependents benefits as described in Section 2.A.ii. Former Employee
hereby agrees to reimburse the Company or any of its agents or insurers for the
costs of any such benefits provided by the Company on his, his spouse’s or his
dependents’ behalves during the period following the date that he, she or they
are receiving such benefits, and for any fees or expenses associated with
recovering such costs, including, but not limited to, attorney fees.

3. Release of Company. In consideration of the promises and covenants made in
this Agreement, Former Employee, for himself, his heirs, executors,
administrators and assigns, does hereby RELEASE, ACQUIT AND FOREVER DISCHARGE
Company and each of its present and former officers, directors, shareholders,
employees, affiliates, agents, representatives, successors and assigns (all of
whom are hereinafter collectively referred to as “Company Releasees”) from any
and all claims, demands, causes of action and liabilities of any kind or
character, which Former Employee ever had, now has or may hereafter have against
any of Company Releasees, arising out of any act, omission, transaction or event
occurring prior to or as of the Effective Date, including, without limitation,
those related to Former Employee’s employment by Company, and his separation
from employment, including any rights or benefits thereunder; provided, however,
that Former Employee shall be entitled to enforce Former Employee’s rights to
the Separation Fee in Section 2.A hereof. Without limiting the generality of the
foregoing, it is understood and agreed that this release constitutes and
includes a release by Former Employee of Company Releasees from any and all
claims, grievances, demands, charges, liabilities, obligations, actions, causes
of action, damages, costs, losses of services, expenses, and compensation of any
nature whatsoever, whether based on tort, contract or other theory of recovery,
on account of, or in any way growing out of Former Employee’s employment with or
separation from Company, including, but not limited to, any claims arising under
any of the following statutes: Title VII of the Civil Rights Act of 1964; the
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act; the Older Workers’ Benefit Protection Act; the Fair Labor Standards Act;
the National Labor Relations Act; the Fair Credit Reporting Act; the Former
Employee Retirement Income Security Act; the Texas Commission on Human Rights
Act; the Texas Payday Law; the Texas Labor Code; the Texas Workers’ Compensation
Act; and any other foreign, state or federal statute or regulation governing the
employment relationship or Former Employee’s rights, or Company’s obligations,
in connection with any of the foregoing. This release also constitutes a release
of any claim or cause of action for the following: invasion of privacy;
intentional or negligent infliction of emotional distress; wrongful termination;
promissory estoppel; false imprisonment; defamation; negligent hiring,
retention, and/or

 

3



--------------------------------------------------------------------------------

supervision; negligence or gross negligence; breach of express or implied
contract; breach of any implied covenant; tortious interference with contract or
business relations; misrepresentation; deceptive trade practices; fraud; denial
of employment benefits, including, but not limited to, health and retirement
benefits (other than any amounts due under Company’s group medical and dental
plan for medical or dental services rendered to Former Employee or his
dependents prior to the Separation Date and other than rights of Former Employee
concerning Former Employee’s 401(k) account maintained under Company’s 401(k)
plan) and any other employment-related claims, or for any personal injuries,
however characterized, or by virtue of any facts, acts or events occurring prior
to or as of the Effective Date of this Agreement. Notwithstanding anything to
the contrary in this Agreement, this release does not constitute a release or
waiver of Former Employee’s right to file a charge or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other governmental entity with jurisdiction to
regulate employment conditions or relations; however, Former Employee does
release and relinquish any right to receive any money, property, or any other
thing of value, or any other financial benefit or award, as a result of any
proceeding of any kind or character initiated by the EEOC or any other
governmental entity with jurisdiction to regulate employment conditions or
relations.

4. Release of Former Employee. Except as set forth in the last sentence of this
Section 4, in consideration of the promises and covenants made in this
Agreement, Company, for itself, its parents, subsidiaries, and assigns, does
hereby RELEASE, ACQUIT AND FOREVER DISCHARGE Former Employee from any and all
claims, demands, causes of action and liabilities of any kind or character,
which Company ever had, now has or may hereafter have against Former Employee,
arising out of any act, omission, transaction or event occurring prior to or as
of the Effective Date, including, without limitation, those related to Former
Employee’s employment by Company, his separation from employment, including any
rights or benefits thereunder; provided, however, that Former Employee shall be
entitled to enforce Former Employee’s rights to the Separation Fee in
Section 2.A hereof. Except as set forth in the last sentence of this Section 4,
without limiting the generality of the foregoing, it is understood and agreed
that this release constitutes and includes a release by Company of Former
Employee from any and all claims, grievances, demands, charges, liabilities,
obligations, actions, causes of action, damages, costs, losses of services,
expenses, and compensation of any nature whatsoever, whether based on tort,
contract or other theory of recovery, on account of, or in any way growing out
of Former Employee’s employment with or separation from Company, and any other
foreign, state or federal statute or regulation governing the employment
relationship or Former Employee’s rights, or Company’s obligations, in
connection with any of the foregoing. Except as set forth in the last sentence
of this Section 4, this release also constitutes a release of any claim or cause
of action for the following: invasion of privacy; intentional or negligent
infliction of emotional distress; wrongful termination; promissory estoppel;
false imprisonment; defamation; negligent hiring, retention, and/or supervision;
negligence or gross negligence; breach of express or implied contract; breach of
any implied covenant; tortious interference with contract or business relations;
misrepresentation; deceptive trade practices, fraud and any other
employment-related claims, or for any personal injuries, however characterized,
or by virtue of any facts, acts or events occurring prior to or as of the
Effective Date of this Agreement. The only claims and damages not released by
the Company under this Release provision are (i) a breach of any provision of
this Agreement; and (ii) claims and damages for conduct by Former

 

4



--------------------------------------------------------------------------------

Employee constituting a misrepresentation or omission of material information
causing damages to the Company, which claims and damages specifically are not
released, provided, however, this limitation on the Release of the Former
Employee would not apply to information or conduct about which Company knew or
should have known (except through Former Employee) at the time of the Execution
of this Agreement.

5. Waiver by Former Employee. Former Employee hereby acknowledges and agrees
that the Release set forth in Section 3 hereof is a general release against the
Company Releasees, and Former Employee, for himself, his heirs, executors,
administrators and assigns, does hereby expressly waive and assume the risk of
any and all claims for damages against any of the Company Releasees that exist
as of the date of this Agreement but of which he does not know or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise,
and which, if known, would materially affect Former Employee’s decision to enter
into this Agreement. Former Employee further hereby agrees that he is accepting
payment of the Separation Fee as a full and complete compromise of any and all
matters involving disputed issues of law and fact against the Company Releasees,
and that he assumes the risk that the facts or law may be otherwise than he
believes. It is understood and agreed by the Company and Former Employee that
this Agreement is a compromise of all doubtful and disputed claims against any
of Company Releasees, and the payment of the Separation Fee is not to be
construed as an admission of liability on the part of either Company or Former
Employee, which liability is expressly denied by each of them.

6. Waiver by Company. Company hereby acknowledges and agrees that the Release
set forth in Section 4 hereof is a limited release against the Former Employee,
and Company, for itself, its parents, subsidiaries and assigns, does hereby
expressly waive and assume the risk of any and all claims for damages against
any of the Former Employee that exist as of the date of this Agreement, except
as specifically excepted from the Release. It is understood and agreed by the
Company and Former Employee that this Agreement is a compromise of all doubtful
and disputed claims against Former Employee, and the payment of the Separation
Fee or the acceptance of this Separation Agreement is not to be construed as an
admission of liability on the part of either Company or Former Employee, which
liability is expressly denied by each of them.

7. Non-Disparagement Agreement. Former Employee hereby acknowledges and agrees
that he has not, and will not, subsequent to the execution of this Agreement,
verbally or in writing, criticize, disparage, deprecate, discredit, vilify, or
make any statements to any third parties, including, but not limited to, clients
or prospective clients of Company, that in any way may be considered harmful or
to negatively impact Company or its business reputation or operations. Company
hereby agrees to instruct senior executive management that they shall not,
subsequent to the execution of this Agreement, verbally or in writing,
criticize, disparage, deprecate, discredit, vilify, or make any statements to
any third parties, including, but not limited to, clients or prospective clients
of Company, that in any way may be reasonably considered harmful or to
negatively impact Former Employee, his business reputation, or his career;
provided, however, that this provision shall not bind the Company in the event
that the Company, in its reasonable discretion, believes that it should provide
information regarding Former Employee in response to a request made by any
regulatory or investigative entity.

 

5



--------------------------------------------------------------------------------

8. Continuing Obligations. Former Employee agrees and acknowledges that he has
continuing obligations and duties under Section V of the Employment Agreement,
and Former Employee hereby fully re-affirms said obligations and duties.

9. Return of Company Property. With the exception of those items Company has
authorized Former Employee to keep in his possession, Former Employee represents
that he has returned to Company all Company property in Former Employee’s
possession. Former Employee understands and agrees that, if he has not returned
such equipment, documents or materials, the Company may elect to withhold from
any payments owing to him, including without limitation, the Separation Fee, an
amount equal to the value of the item(s) that Former Employee has not returned
or that Former Employee has returned in a damaged condition and that he will pay
any deficiency.

10. Confidentiality. Former Employee acknowledges and agrees that he has an
affirmative obligation to inform any potential employers, business partners, or
business associates and any company for whom he performs services of the
existence of the confidentiality, non-disparagement, non-disclosure, and
non-solicitation provisions of this Agreement.

11. Tax Liability. Former Employee agrees, to the extent permitted by law, to
indemnify the Company from and against any income tax liability or other
requirements arising from payments being made pursuant to this Agreement.

12. No Admission. Neither the execution of this Agreement, nor the performance
of the consideration given for this Agreement, shall constitute nor be deemed to
be an admission of liability on the part of any Party hereto, all of which is
expressly denied.

13. Acknowledgments. Former Employee acknowledges that he has fully informed
himself of the terms, contents, conditions and effects of this Agreement and
that, in executing this Agreement, he does not rely and has not relied upon any
representation (oral or written) or statement made by Company or its attorneys,
including, but not limited to, any representation or statement with regard to
the subject matter, basis, or effect of this Agreement. Former Employee further
acknowledges the following: that he has been advised to consult with an attorney
prior to executing this Agreement; that he is over the age of eighteen
(18) years, of sound mind and otherwise competent to execute this Agreement; and
that he is entering into this Agreement knowingly and voluntarily and without
any undue influence or pressures. Additionally, the parties acknowledge that any
violation or threatened violation of any of the provisions of this Agreement
would constitute a material breach of this Agreement and that the prevailing
Party shall be entitled to compensatory damages, attorneys’ fees, costs, and
such other and further relief to which the prevailing Party may show itself
justly entitled. Moreover, subject to the other provisions in this Agreement, if
Former Employee violates the terms of any of the provisions of this Agreement,
Company shall have the right to immediately terminate this Agreement and Company
shall have no obligation to pay any Separation Fee.

14. Cooperation. Former Employee agrees that for six (6) months from the
Effective Date, he will make himself reasonably available to the Company to
answer questions and supply

 

6



--------------------------------------------------------------------------------

information relating to his work at the Company. Former Employee agrees that for
one (1) year from the Effective Date, he will furnish such information and
proper assistance as may be reasonably necessary in connection with any
litigation or other legal proceedings in which the Company or any of its
affiliates or subsidiaries is then or may become involved, and shall cooperate
in a timely manner, including but not limited to cooperation with the Board or
the Company’s officers, counsel, regulators and auditors, with respect to all
internal investigations with respect to which Former Employee may have relevant
information. No additional compensation shall be paid or payable to Former
Employee for any services he may provide pursuant to this Section.

15. Governing Law; Jurisdiction. This Agreement is made and entered into in the
State of Texas and shall in all respects be interpreted, enforced, and governed
under the laws of the State of Texas (without regard to its conflicts of law
principles). Each Party hereby submits to the jurisdiction and venue of the
courts in Harris County, Texas for purpose of any litigation related to this
Agreement. Each Party irrevocably and unconditionally waives the right to a jury
trial in connection with any claim arising out of or related to this Agreement.

16. Savings Clause. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.

17. Counterparts/Entirety of Agreement. This Agreement may be executed in
counterparts, each of which shall constitute an original, and which together
shall constitute a single instrument. It is understood and agreed that this
Agreement, and any attachments or exhibits hereto, contain the entire agreement
between the parties and supersedes any and all prior agreements, arrangements,
or understandings between the parties relating to the subject matter contained
in this Agreement. No oral understandings, statements, promises or inducements
contrary to the terms of this Agreement exist. Furthermore, this Agreement
cannot be changed or terminated orally. Nothing in this Agreement shall be
construed, however, to alter or in any way change Former Employee’s ongoing
responsibilities and commitments under common law or pursuant to any
non-competition agreements, non-disclosure agreements, and non-solicitation
agreements, to preserve and not to disclose Company’s confidential and
proprietary information. Any word importing the masculine gender shall also
include the female gender.

18. Binding Effect. It is agreed and understood that this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, representatives, successors, and assigns.

19. No Assignment. Former Employee warrants that he has not conveyed or assigned
any interest in the any of the matters or claims being released or waived in
this Agreement.

20. Time Period for Enforceability/Revocation of Agreement. Company’s obligation
to pay the Separation Fee is contingent upon Former Employee executing and
returning this Agreement to Company pursuant to the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

21. Effective Date. The “Effective Date” of this Agreement shall be January 29,
2010.

EXECUTED as of January 29, 2010.

 

/s/ Oscar German

OSCAR GERMAN

Former Employee

Date:  

January 29, 2010

 

 

SEAHAWK DRILLING, INC.

Company

 

By:  

/s/ Alejandro Cestero

Name:  

Alejandro Cestero

Title:  

SVPY General Counsel

 

8